DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2017125985-A1 of Enomoto et al. – translation attached and relied upon below.
With respect to claim 1, Enomoto teaches a battery holder (20) (Figures 1 & 3) comprising at least a tubular body/(housing part (23)) having a through-space/(hole (21b)) for storing a battery (11) inside, the tubular body (23) being formed of a resin composition containing an inorganic filler (page 6, lines 14-22); Enomoto explicitly teaches wherein the interval (Figure 2, d23) is slightly larger than diameter (d11) and is close to diameter (d11) within a range that does not affect the insertion of cylindrical cell (11) into hole (23b) (para. [0046]); therefore, Enomoto teaches wherein the ratio of the maximum width (d23) of the through-space/(hole (21b)) of the tubular body/(housing part (23)) to the maximum width (d11) of the battery (11) is less than 100% - which encompasses the instantly claimed range of 80 to 98%.
Furthermore, the specific ratio of the maximum width (d23) of the through-space/(hole (21b)) of the tubular body/(housing part (23)) to the maximum width (d11) of the battery is not considered to confer patentability to the claims; as these are variable(s) that can be modified, with construction cost and operating efficiency both optimized, the specific ratio would have been considered a result effective variable by one having ordinary skill in the art at the time of filing for the invention.  As such, without showing unexpected results, the claimed ratio cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time of filing for the invention would have optimized, by routine experimentation, the ratio of the maximum width (d23) of the through-space/(hole (21b)) of the tubular body/(housing part (23)) to the maximum width (d11) of the battery, in the apparatus of Enomoto, to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
With respect to claim 2, Enomoto teaches that when the battery holder is made of a resin material, the battery holder has an endothermic effect by using a resin material containing a filler having an endothermic effect on the resin as a base material, and the filler content is increased. Therefore, the endothermic amount can be increased. For this reason, it is possible to reduce the amount of heat transferred from the abnormally heated battery to the adjacent normal battery (page 2, last 8 lines).  Enomoto also teaches that the lower limit of the filler content is determined based on the endothermic amount and the upper limit of the filler content is determined based on the viscosity (page 6, lines 14-20 and 33-35).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing for the invention to optimize the endothermic effect and the viscosity by adjusting the content of the inorganic filler, and would have arrived at the instantly claimed content of the inorganic filler in the resin composition of 30 to 95 mass% based on the total amount of the resin composition taken as 100 mass%, by routine experimentation driven by the need to optimize both the endothermic effect and viscosity.
With respect to claim 3, Enomoto teaches wherein the tubular body has a thickness of 1 mm or less (page 6, lines 11-13), which overlaps with the instantly claimed range of 0.5 to 3.0 mm.
With respect to claim 5, Enomoto teaches wherein the resin composition contains, as a resin component, at least one resin selected from the group consisting of urethane resins, epoxy resins, silicone resins, (page 6, lines 14-22), phenol resins, unsaturated polyester resins, and melamine resins.
With respect to claim 6, Enomoto teaches wherein the inorganic filler is at least one member selected from the group consisting of divalent or trivalent metal hydroxides, divalent metal sulfate hydrates, oxoacid salts of zinc, silica, alumina, dawsonite, and sodium hydrogen carbonate (page 6, lines 14-22).
With respect to claim 7, Enomoto teaches wherein the resin composition contains a urethane resin as the resin component, and a divalent or trivalent metal hydroxide as the inorganic filler (page 6, lines 14-22).
With respect to claim 8, Enomoto teaches a battery pack comprising the battery holder (20) of claim 1 (as illustrated in Figure 1).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/268,167 in view of WO-2017125985-A1 of Enomoto et al. 
With respect to instant claim 1, claim 1 of copending Application No. 17/268,167 discloses all the limitations of instant claim 1 except for wherein the ratio of the maximum width of the through-space of the tubular body to the maximum width of the battery is 80 to 98%.  Enomoto explicitly teaches wherein the interval (Figure 2, d23) is slightly larger than diameter (d11) and is close to diameter (d11) within a range that does not affect the insertion of cylindrical cell (11) into hole (23b) (para. [0046]) in order to provide improved control over heat conduction (para. [0048]); therefore, Enomoto teaches wherein the ratio of the maximum width (d23) of the through-space/(hole (21b)) of the tubular body/(housing part (23)) to the maximum width (d11) of the battery (11) is less than 100% - which encompasses the instantly claimed range of 80 to 98%.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the ratio of the maximum width of the through-space of the tubular body to the maximum width of the battery be 80 to 98% in copending Application No. 17/268,167, as taught by Enomoto, in order to provide improved control over heat conduction.  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
On page 5 of the Remarks, Applicant argues the following:
Enomoto et al. WO ‘985 fails to disclose or suggest that the ratio of the maximum width of the through-space of the tubular body to the maximum width of the battery is 80 to 98%. Thus, the claimed invention as recited in claim 1 is neither anticipated by nor obvious over Enomoto et al. WO ‘985.

Examiner respectfully disagrees.  As set forth above, Enomoto explicitly teaches wherein the interval (Figure 2, d23) is slightly larger than diameter (d11) and is close to diameter (d11) within a range that does not affect the insertion of cylindrical cell (11) into hole (23b) (para. [0046]); therefore, Enomoto teaches wherein the ratio of the maximum width (d23) of the through-space/(hole (21b)) of the tubular body/(housing part (23)) to the maximum width (d11) of the battery (11) is less than 100% - which encompasses the instantly claimed range of 80 to 98%.
Furthermore, the specific ratio of the maximum width (d23) of the through-space/(hole (21b)) of the tubular body/(housing part (23)) to the maximum width (d11) of the battery is not considered to confer patentability to the claims; as these are variable(s) that can be modified, with construction cost and operating efficiency both optimized, the specific ratio would have been considered a result effective variable by one having ordinary skill in the art at the time of filing for the invention.  As such, without showing unexpected results, the claimed ratio cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time of filing for the invention would have optimized, by routine experimentation, the ratio of the maximum width (d23) of the through-space/(hole (21b)) of the tubular body/(housing part (23)) to the maximum width (d11) of the battery, in the apparatus of Enomoto, to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							9/1/2022Primary Examiner, Art Unit 1725